       Case 3:18-cr-30001-WGY Document 427 Filed 06/06/19 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA )
                         )
          v.             )                  Criminal No. 18-30001-WGY
                         )
NIA MOORE-BUSH and       )
DAPHNE MOORE,            )
     Defendants          )

                            NOTICE OF APPEAL

      Notice is hereby given that the United States of America (the prosecution in

the above-captioned case) hereby appeals to the United States Court of Appeals for

the First Circuit from the district court’s (Young, J.) June 4, 2019 Amended

Memorandum and Order allowing defendants’ motions to suppress (Doc. Nos. 326

and 358) by suppressing evidence obtained directly from a pole camera (entered on

the docket June 4, 2019) (Doc. No. 422).

                                            Respectfully submitted,


                                            ANDREW E. LELLING
                                            United States Attorney

                                     By:    /s/ Katharine A. Wagner
                                            KATHARINE A. WAGNER
                                            AMY HARMAN BURKART
                                            Assistant U.S. Attorney

Submitted: June 6, 2019
       Case 3:18-cr-30001-WGY Document 427 Filed 06/06/19 Page 2 of 2




                               Certificate of Service

      I hereby certify that on June 6, 2019, this Notice of Appeal filed through the
ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated
as non-registered participants.

                                              /s/ Katharine Wagner
                                              KATHARINE WAGNER
                                              Assistant U.S. Attorney




                                          2
